Title: To Thomas Jefferson from Robert Smith, 27 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  1st. page.
                  5th. line—Might not the word “peaceable” be omitted—To Congress it conveys only what they know—and to Europe it may convey too much—Some of the Nations of Europe have evidently been presuming too much upon our peaceful dispositions—
                  2nd. page
                  √ 17th. line—harbours blockaded—Blockade is a technical term and has an appropriate meaning—In that sense it is not intended I trust, to state that our harbours have been molested. Would not some other word be more proper—The same remark I would submit as to the word “beleaguering” in the 3d. page 7h. line—Besides the blockading of our harbours could not be considered but as an act of publick War—
                  √ 3d. page—1st. line controul—control
                  √    4h. line—gulph—gulf
                  √    5h. line—disappearance—is there such a word?—Would it not be as well to strike out the whole sentence stating the effect of the equipment, as it is risking somewhat in making an assertion of that kind. I am rather inclined to believe that two privateers at least have appeared ever since the first sailing of Murray.
                  √ 4h. page last line—Would it not be better to strike out the sentence—“experience has proved their utility no longer doubtful”—and let the following sentence be thus—and if immediately begun they may soon be in readiness for service—
                  √ 5h. page 9h. line—“Those burthened with families—the old and the married—ought it to be said that a family is a burthen?—
                  √ 13h. line—“wanting”—wanted—
                  8th page two last lines—“Should you concur in the procurers of arms &c—I would advise the striking out of this sentence—The idea conveyed by it, will, without it, occur necessarily to Congress—And if retained—it will convey to Europe what it is not necessary and may not be politick to communicate and especially to Spain—
                  √—last page 2nd. line—am entered—have entered.
                  √—10th line dispatch—despatch
                  
                  page 1st. 3d. line—“we have principal intercourse”—our principal intercourse.
               